Pfeifer, J.,
dissenting.
{¶ 14} The police in this case burst through the front door; the majority today sneaks through the jurisprudential back door, tacitly adopting the United States *450Supreme Court’s decision in Hudson v. Michigan (2006), — U.S. -, 126 S.Ct. 2159, 165 L.Ed.2d 56. The majority writes that “the people of Ohio have a paramount interest in knowing how their courts will interpret and apply Hudson * * However, the paramount question is whether Ohio courts should apply Hudson, a question that can be answered only after this court determines whether Section 14, Article I of the Ohio Constitution provides greater protection to Ohioans in their own homes than does the United States Constitution.
{¶ 15} The Ohio Constitution “is a document of independent force. In the areas of individual rights and civil liberties, the United States Constitution, where applicable to the states, provides a floor below which state court decisions may not fall. As long as state courts provide at least as much protection as the United States Supreme Court has provided in its interpretation of the federal Bill of Rights, state courts are unrestricted in according greater civil liberties and protections to individuals and groups.” Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph one of the syllabus.
{¶ 16} In State v. Broum, 99 Ohio St.3d 323, 2003-Ohio-3931, 792 N.E.2d 175, syllabus, this court diverged from federal Fourth Amendment jurisprudence, holding, “Section 14, Article I of the Ohio Constitution provides greater protection than the Fourth Amendment to the United States Constitution against warrantless arrests for minor misdemeanors.”
{¶ 17} Again, in State v. Farris, 109 Ohio St.3d 519, 2006-Ohio-3255, 849 N.E.2d 985, ¶ 49, this court held that the exclusionary rule provides greater protection to defendants pursuant to Section 10, Article I of the Ohio Constitution (the Self-Incrimination Clause) than it does under the Fifth Amendment of the United States Constitution. In Farris, we held that physical evidence gathered as a result of statements made in custody without the benefit of a Miranda warning should be excluded; earlier, in United States v. Patane (2004), 542 U.S. 630, 643, 124 S.Ct. 2620, 159 L.Ed.2d 667, the United States Supreme Court had held that the admission of such evidence was not unconstitutional.
{¶ 18} This court should determine in this case whether the Ohio Constitution provides greater protections against forcible entries of homes than the United States Constitution does, and whether those protections include rendering inadmissible the fruits of such entries. To stop short of answering that question is a squandering of judicial resources. The author of Hudson, Justice Antonin Scalia, describes himself as an originalist in Constitutional matters; it appears, however, that when it comes to the Fourth Amendment, he and the slim majority in Hudson are minimalists. We owe it to the citizens of Ohio to determine now, in this case, whether Ohio jurisprudence should follow.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Maureen Clancy and T. Allan Regas, Assistant Prosecuting Attorneys, for appellant.
Repper, Powers & Pagan, Ltd., and Christopher J. Pagan, for appellee.